UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 15, 2015 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 001-36378 20-0019425 (State or other jurisdiction of incorporation) CommissionFile Number) (IRS Employer Identification No.) 321 South 1250 West, Suite 1, Lindon, Utah (Address of principal executive offices) (Zip code) (801) 796-5127 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On June 15, 2015 Profire Energy, Inc. (the “Company”) held a conference call to discuss its financial results for the fiscal year ended March 31, 2015.In the course of the call, Company’s management discussed items related to total operating expenses and capital expenses for fiscal year 2016. Management stated that the company would try to decease operating expenses to about $4,000,000 a quarter.Additionally, management commented that the Company anticipates having less than $1,000,000 of capital spending for fiscal year 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFIRE ENERGY, INC. Date: June 16, 2015 By: /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer
